 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHusky Oil N.P.R. Operations Inc. and Arnold J.Cramer. Case 19-CA-9114March 28, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn October 28, 1977, Administrative Law JudgeHarold A. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge, to modify his remedy,? and to adopt hisrecommended Order.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Husky OilN.P.R. Operations Inc., Camp Lonely, Alaska, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 The General Counsel cross-excepted to the Administrative Law Judge'sfinding that the record did not establish that Respondent threatenedemployees with loss of benefits if the Union were voted in. The Administra-tive Law Judge found, and we agree, that there was no basis in the record tosupport the allegation raised by the General Counsel's amendment ofcomplaint at the hearing. In these circumstances, we find it unnecessary toreach the issue, decided by the Administrative Law Judge, with respect tothe application of Sec. 10(b) to the instant case, and do not rely on thatfinding.3 The Administrative Law Judge inadvertently omitted reference to IsisPlumbing & Heating Co., 138 NLRB 716 (1962), which sets forth therationale on interest for backpay.4 The Administrative Law Judge, by apparent inadvertence, did notconform his proposed notice to his recommended Order. Accordingly, wesubstitute the attached notice for that of the Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge our employees forengaging in any union or protected concertedactivities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights protected by Section 7 ofthe Act.WE WILL offer Arnold J. Cramer immediateand full reinstatement to his former or equivalentposition, without prejudice to his seniority orother rights and privileges, and make him wholefor any earnings lost, plus interest.HUSKY OIL N.P.R.OPERATIONS INC.DECISIONSTATEMENT OF THE CASEHAROLD A. KENNEDY, Administrative Law Judge: Thiscase was heard in Anchorage, Alaska, on June I and 2,1977. Acting on a charge filed by Arnold J. Cramer filed onDecember 22, 1976,1 the General Counsel of the NationalLabor Relations Board, on February 11, 1977, issued acomplaint charging the Respondent Employer, Husky OilN.P.R. Operations Inc., with violating Section 8(a)(X) and(3) of the National Labor Relations Act, as amended (29U.S.C. §151, el seq.), by taking the following actionsagainst Cramer because of his union activity: (I) assigninghim more onerous tasks; (2) curtailing his overtime; and (3)discharging him on or about December 7 and failingthereafter to reinstate him.At the beginning of the hearing Counsel for the GeneralCounsel sought to amend the complaint so as to allege anew charge, as follows:I All dates refer to 1976 unless otherwise indicated.235 NLRB No. 54418 HUSKY OIL N.P.R. OPERATIONS INC.In late October of 1976, at Camp Lonely, Phil Jeansthreatened employees with loss of benefits includingbut not limited to cutting overtime hours if the Uniongets in.According to counsel for the General Counsel, the abovecharge would appear in the complaint as paragraph 3b, anda new paragraph, designated 6b, would be added to read asfollows:That by the Acts described above in subparagraph 3b,Respondent did engage in and is engaging in unfairlabor practices affecting commerce within the meaningof Section 881 [sic] and Sections 26 and 27 of the Act.Respondent opposed the amendment as being untimely.While expressing doubt about the propriety of allowingsuch amendment at such a late date, I allowed the GeneralCounsel to adduce evidence in support of the proposednew allegations. In the present posture of the case,however, the only issue of substance before me is whetherRespondent discharged Cramer for union activity. TheGeneral Counsel has abandoned all other charges.2There is no dispute about the fact that the InternationalUnion of Operating Engineers, Local Union 302, AFL-CIO, is a "labor organization" within the meaning ofSection 2(5) of the Act. There is likewise no dispute aboutthe fact that Respondent is an "employer" engaged incommerce within the meaning of Section 2(6) and (7) of theAct. Respondent is a fully integrated oil company -performing exploration, production, refining, and market-ing functions -with its headquarters located in Cody,Wyoming. It employs approximately 1,500 persons. It hasfive refineries, three located in the United States and two inCanada. Some operations are union, some are not.The Husky operation involved in this proceeding relatesto its naval petroleum reserve operation in the State ofAlaska.3Respondent operates a supply center for drilling opera-tions at Camp Lonely, which is located approximately 650miles north of Anchorage, midway between Prudhoe Bayand Point Barrow. Anywhere from 40 to 100 or or morerepresentatives of contractors or subcontractors passthrough the camp, staying only for a short time. Respon-dent employs 10 to 12 persons to operate the camp. Suchemployees normally stay and work in the camp for 3consecutive weeks. The following week, referred to as aperiod of "R and R," the employees are off duty and mayleave the camp. Housekeeping and cooking functions at thecamp are furnished by another concern called CAMPCOPacific.Respondent also has a limited operation at the navalbase at Point Barrow, located approximately 120 milesfurther north and west of Camp Lonely. The Huskyfacilities at Point Barrow include a commissary, steam-room, laundry room, and two mobile homes. There are a2 The General Counsel did not give anything up in his brief for theevidence of record does not support any of the other charges. He did notestablish that Respondent ever assigned onerous tasks to Cramer orcurtailed his overtime because of union activity. Also, it was not establishedthat Phil Jones threatened the loss of benefits to employees if the Unionnumber of persons employed at the Point Barrow navalbase, but only one Husky employee is assigned there.Most of the relevant facts are uncontroverted. ArnoldCramer began work for Respondent in February 1976, asan "operator." He, like many Husky employees stationedat Camp Lonely, performed many jobs for Respondent,primarily of a maintenance nature. He took care of thesewage plant, did some plumbing, mechanical, and electri-cal work and hauled water. Cramer was employed at CampLonely beginning on or about February II11 until approxi-mately December 7, 1976. He was assigned to work for afew days at Point Barrow in October 1976 and again in lateNovember 1976.The Husky employees at Camp Lonely were not orga-nized. Around May 1, 1976, while on R and R inAnchorage, Cramer contacted Local 302 and obtainedsome authorization cards. He explained why he wasinterested in having a union at Camp Lonely as follows:Well we didn't have any hard and fast rules orregulations around the camp as to where a person stood...there was a great many people that was terminatedor simply quit because conditions were rather inferior,where if we'd had rules and regulations posted we'dhave known where we stood and what we should doand what we shouldn't do.On his return to Camp Lonely, Cramer met with otherHusky employees in his room and discussed the possibilityof having a union. Among the employees with whom hediscussed unionization of the camp was Lee Post, whobegan work for Husky as a heavy duty mechanic on June24, and was promoted to the position of maintenancesupervisor in July 1976. Post, who was critical of Cramer intestifying for the Company, was thereafter made a "leadman" in February 1977 and support services superinten-dent in May 1977.Cramer obtained signatures of Husky employees onauthorization cards but did not send them to the Unionuntil after he had spoken about the Union with Phil Jeansat a time when the latter was acting as camp manager atCamp Lonely. Cramer testified that Jeans told him that he(Jeans) "really didn't want a union to get started and hedidn't appreciate the way that I'd done it by going behindhis back ...." Jeans expressed the view, according toCramer, that if a union were to come in, the Company andthe men would lose flexibility in performing various jobs.Cramer said the conversation ended on "a fairly happytone," adding that:Phil and I were pretty compatible at that time as far asworking and so forth, ah, he said, well if you have anycomplaints or anything, why don't you come and talkto me about it and I said, well we have, but I said, ah, Ibelieve I said, I think I told Phil Jeans at this time thatif Bill [sic ] was still the boss of the camp that it wouldhave never been started ....were to be voted in. Adding of the new and unrelated charge at the hearingwas also barred by Section 10(b) of the Act. See Knickerbocker Manufactur-ing Company, Inc., 109 NLRB 1195(1954).3 The letters "N.P.R." in Respondent's name stand for Naval PetroleumReserve.419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCramer said he "didn't see any improvement" and sent theauthorization cards to the Union about 10 days later. Apetition was filed, and an election was scheduled forOctober 16.Cramer testified that at an earlier time, "right after Istarted this union business, probably ...around the endof June," he was told he could no longer operate thesewage plant -although he had learned on his own how toget it in operation. In August or September, however,Cramer was again assigned to the sewage plant because ithad "got overloaded." Cramer testified that Jeans had saidthat "he was very well satisfied" with Cramer's work, butthat he (Jeans) told him on the day before the election,when Cramer spoke of his prior disappointment overhaving once lost responsibility for operating the sewageplant, that, "now you know how ... I felt when you wentbehind my back and started this union."Craig Schulz, manager of employee relations for Husky,met and spoke with Husky employees at Camp Lonelybefore the election -first in mid-September and again justbefore the election in October. A union official also flew inon two occasions during the organizing campaign but wasable to speak only briefly on an individual basis to a fewworkers before he was asked to leave.Cramer was assigned to take Dwight Steward's place atPoint Barrow for about a week just prior to the election,which was held on October 16 as scheduled. Cramer wasback at Camp Lonely at the time of the election, however,and served as an observer for the Union. The Union lostthe election.In November 1976 Cramer was assigned by then CampManager James Engledinger to take the water truck -alarge vehicle called the "ARDCO" and equipped with a largetank and pump -to the winter water hole some 6 milesaway from Camp Lonely and haul in some fresh water. Inearly December, just after his return back to the camp, LeePost again assigned Cramer the job of hauling water for thecamp. He continued to haul water until December 6, hislast day of work.Cramer's timecard for December 4 indicates he workedfor 12 hours that day -5 hours of "water truck maint."4 Cramer testified that he "put in" 22 hours on December 6, startingaround 7 a.m., but that Engledinger limited him to "12 'cause he said I tookthe dang truck without his permission."Cramer's timecards show he worked 12 or 13 hours a day at Point Barrowbetween November 26 and December 1. His timecard for December 7shows he was paid for 12 hours that day, including travel back toAnchorage. The Company actually paid Cramer through December 20,although he performed no work for it after December 7.5 Apparently Cramer was not anxious to take Mata along with him onthe late water haul. Mata wanted to get away from the camp and askedCramer if she could go along. He had explained that he could not take herearlier in the day because the truck was needing some repairs. Also, heasked Mata's supervisor for permission for her to accompany him.Such "diversionary trips" are not unusual and still occur. Cramer testifiedthat "it's a lonely camp," and workers there look for "a chance to ridesomewhere."6 The motor in the water truck "seized," which occurs when an engine isoperated without oil. It was later repaired at the cost of S3211.19.7 Respondent disputes Cramer's testimony that the water at the campwas low and that Cramer had a load of water on board when the truck brokedown. It concedes that resolution of these questions "is not vital," butcontends that Cramer's testimony on these points reflect unfavorably uponhis credibility.The exact water storage capacity at the camp, the precise amount ofand 7 hours of hauling water. His timecard for December 5shows 13-1/2 hours of work between 7 a.m. and 9 p.m. -3hours installing a heater in the water truck, 3 hours inchanging the oil and filter, 2 hours to "thaw hoses," and 5-1/2 hours in hauling water. Cramer's timecard for Decem-ber 6 shows a total of 12 hours of work -4 hours for"repair of water truck" and 8 hours hauling water.4Cramer testified about his last day of work. On his firsttrip to the water hole that day he discovered that the pumpwould not operate and had to return to repair it. He droveback to the water hole but found that the hoses werefrozen. He again returned to Camp Lonely to thaw out thehoses. He had hauled two loads of water by 7:30 or 8 p.m.,but he said "we needed more water" as there were only3,000 gallons of water left in the camp's two storage tanks.According to Cramer, the camp used approximately 4,000gallons of water a day, and the water truck was to be keptfilled at night "in case of fire."Cramer left the camp for another load of water sometimebetween 8 and 9 p.m., taking Flora Mata with him. FloraMata, an employee of CAMPCO Pacifica who worked as acook and domestic at Camp Lonely, went along "for aride."5 According to Cramer, they reached the water holeand filled the water truck's tank and had started backtoward the camp when the truck broke down.6Cramerradioed the camp and reported their predicament. Aftersome delay -caused by the fact that most Huskyemployees at the camp were engaged in unloading Hercu-les airplanes that had landed with cargo late that evening-a forklift operator and a mechanic were dispatched witha forklift to the scene. Finding the truck inoperable, thewater truck, with Cramer and Mata aboard, was towedback to camp. They arrived back at the camp around 2 or2:30 a.m. on December 7. Cramer said he plugged thewater truck in so it would not freeze and then went to bed.He said he unloaded the water the next morning.?Cramer was terminated on the morning of December 7on the recommendation of Lee Post. Post testified that herecommended the discharge because Cramer "took thevehicle without authorization ...and that he used poorjudgment in taking another person that wasn't one of ourwater on hand and the rate of consumption would be of some moment if theevidence on these factors were to indicate Cramer knew the water was notlow and that the late water haul was not required. The evidence does notsuggest such a possibility, however. Nor is it clear, as Respondent asserts,that if the camp were low on water that the night shift operator would havebeen expected to leave the camp and go on a night water haul. Post's owntestimony casts doubt about this possibility.The challenge to Cramer's testimony that he had a load of water on boardwhen the water truck broke down is more significant. But his testimony onthis aspect was not really contradicted by probative evidence. Post indicatedthat the truck was hauled in without water aboard, but such testimony wasbased on hearsay of the night-shift operator who was never produced at thehearing. And there was other evidence supportive of Cramer's testimony.Flora Mata testified that she remembered the events of the late water haulsubstantially as Cramer related them. Mechanic James specifically testifiedthat the water truck was full when he and forklift operator Kelsey pulledthem back to camp. Kelsey indicated that the water truck was left at a place(where presumably it was too far from the tanks to unload it with a 20-foothose) different than where James had placed it in his testimony, but Kelseydid not testify one way or the other about whether there was water on boardthe truck when it was hauled in. Cramer's testimony that "we needed thewater, so I dumped the load of water the next morning when I got up at sixo'clock and, ah, seven o'clock" went uncontradicted The record simplydoes not show how the water was unloaded on the morning of December 7.420 HUSKY OIL N.P.R. OPERATIONS INC.employees." Post explained that he learned that Cramerand Mata had gone to the water hole when he made his"nightly rounds." Post testified that at that time "the sewertreatment plant operator asked me if I knew that Arnie andFlora Mata had left to go to the water hole with the truckand I said, no, I did not know that they had gone andwould he let me know in the morning what time they cameback." Cramer testified that he had seen Lee Post around 8p.m. that evening, at which time the latter had directedHusky workers (but not Cramer) to go to the airport inpreparation for unloading cargo from the airplanes thatwere due to arrive. Before leaving Camp Lonely onDecember 7, Cramer said he saw Post after his dismissaland held a brief conversation with him as follows:I said, hey, what's the deal on this, you know every-body's gone and you need water in the truck, andwhat's the deal about me taking an unauthorizedvehicle when we need water in the camp and I'mdriving the truck, he said, well, if I'd have know it youwouldn't have got to go and I said, well tell me why, orwhy didn't you tell me why, but he didn't answer me,he just walked away.Engledinger terminated Cramer after speaking withCramer, Mata, her supervisor, and getting Phil Jeans'"okay" by telephone.8Cramer gave this account of hisconversation with Engledinger that morning:A. He said, ah, what was the idea of taking thewater truck out last night with Flora Mata and I said,hey Jim, we're out of water, we need water, ah, he said,you endangered her life and I said, naw, I didn'tendanger her life, I said, she was dressed just as warmas I was and I said, ah, I called in at possibly ten-thirtyor before eleven o'clock and I said, you left us downthere for three hours 'cause you had to unload theHercs, I said, if you're so worried about her life whydidn't you come down and get us.Q. Go ahead, just relate the conversation betweenyou and Engledinger.A. And when he said, well you didn't have permis-sion to take the truck in the first place, and I said, wellalways previous to this that I'd ever known about, theguy that had the water haul, hauled water until thecamp was full of water, whether it took fifteen hours ortwenty hours you haul water until the camp's got water,you don't leave them out of water, you can't run acamp of 100 men without water. So, ah, Jim said theyhad a man to drive the water truck at night. I'd been upat Point Barrow previous to that and if they put a nightshift on I wasn't told about it and I wasn't told that Ishould only drive the truck for twelve hours or anythinglike that. If this was true and they had a guy driving thetruck at night, they should have asked me what thewater situation was at eight or nine o'clock that nightand found out there wasn't any water and put a man onR Flora Mata offered to give up her job to save Cramer's during themeeting with Engledinger. Cramer testified that Engledinger, who did nottestify, was also terminated in December 1976.9 Cramer stated on the same form that he felt that the termination was"unjust" and for a "trivial cause."it, but all the men were up at the airport unloading theHercs so there wasn't anyone else to go. If they didn'twant me to drive the water truck, how come they didn'task me to go up to the airport and unload the Hercswith the rest of the men, I was the only one that wasn'tworking there.Engledinger wrote on the Company's exit interview formthe "main reason" for Cramer's termination as follows:Took an unauthorized passenger for ride to water pointat 2200. The trip to the water point by A. Cramer wasalso unauthorized ... .9Cramer said he saw Jeans a day or so later in Anchorageand told him that there was no reason to fire him as he hadalways done a good job for the Company. He continued:-and I said, as far as endangering Flora Mata's life,there wasn't any danger to it and I said, there wasn'tany hanky panky going on 'cause there isn't anythingyou can do at twenty below zero dressed in Arctic gearand in an ARGO (sic) you can't even hardly touchhands seven feet away, so, I said, there isn't any hankypanky or anything like that, ah, I'd taken guys downprevious without asking permission to take them downand other people have gone different places ....Jeans promised to investigate the matter and did eventuallyget back to him to advise that "he had to uphold thetermination."Jeans testified that Cramer was fired only because hetook the water truck without authority. He explained thatthere was no written rule on the subject, but there were"verbal instructions" to the effect that "a company vehicleis not to be taken by an individual when he was not onauthorized work shift without first securing permissionfrom the Camp Manager or the Maintenance Supervisor."Asked whether there was "a rule on carrying passengers inthe vehicles on nonbusiness use," he responded: "Notspecifically to my knowledge" except with respect toairplanes.°1The Company, through its employee relations manager,Craig Schulz, explained the reason for Cramer's dischargeat a later time in a letter to the General Counsel as follows:In view of the fact that Mr. Cramer did not receiveany authorization to work overtime, did not receive anyauthorization to operate a Company vehicle, and thefact that he had been previously warned concerningunauthorized use of Company equipment, the Compa-ny maintains that Mr. Cramer was discharged properlyand for cause.The crux of the case is Husky's motivation in dischargingCramer. The burden is on the General Counsel, asRespondent points out, to establish that the discharge was"discriminatorily motivated." But as the Supreme Court'O At another point Jeans stated that "all of our equipment is Govern-ment equipment at Camp Lonely" and as camp manager he did not permituse of a vehicle without authonty "because of the climate and the conditionsthat exist there."421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas said, "specific evidence of intent to encourage ordiscourage is not an indispensable element of proof ofviolation of §8(a)(3)." The Radio Officer's Union of theCommercial Telegraphers Union, AFL (A. H. Bull SteamshipCompany) v. N.L.R.B., 347 U.S. 17, 44 (1954). A circuitcourt of appeals stated in another case that:Actual motive, a state of mind, being the question, itis seldom that direct evidence will be available that isnot also self-serving. In such cases, the self-servingdeclaration is not conclusive; the trier of fact may infermotive from the total circumstances proved. Otherwiseno person accused of unlawful motive who took thestand and testified to a lawful motive could be broughtto book. Nor is the trier of fact-here the trialexaminer-required to be anymore naif than is a judge.If he finds that the stated motive for a discharge is false,he certainly can infer that there is another motive.More than that, he can infer that the motive is one thatthe employer desires to conceal-an unlawful motive-at least where, as in this case, the surrounding factstend to reinforce that inference. [Shattuck Denn MiningCorporation (Iron King Branch) v. N.L.R.B., 362 F.2d466, 470 (C.A. 9, 1966).]The total circumstances present here give rise to aninference that Cramer's discharge was motivated, at least inpart, by a desire to discourage union activity." TheCompany, through Post, Jeans, and Engledinger, knew ofCramer's activity on behalf of the Union.'2Jeans hadexpressed more than once his displeasure over Cramer'sefforts to unionize ("behind his back") the Husky employ-ees at Camp Lonely. Jeans had indicated that "if the mendo go Union they would lose benefits and a lot of things.. "13Engledinger was unquestionably annoyed with Cramerfor his activity on behalf of the Union. Steward testifiedthat after the Union lost the election Engledinger had toldhim, in response to an inquiry about Cramer's future, thatCramer was "kind of a trouble maker."Lee Post, while professing to have an open mind onunions even though he voted against having one at CampLonely, exhibited a bias against Cramer.'4Post sought todisparage the quality of Cramer's work in broad terms,asserting that he needed "direct supervision" and did notcarry his "fair share of the load." A fellow Huskyemployee, William Batt, testified that he had to redo someof Cramer's plumbing work at Point Barrow but indicatedthat he was really not qualified to pass judgment on hiswork. But another defense witness, former Husky employ-ee Martin Mall, testified that "Arnie's a good all aroundHi A discharge is unlawful if it is only partially motivated by adiscriminatory animus. Florida Medical Center, Inc., d/b/a Lauderdale LakesGeneral Hospital, 227 NLRB 1412 (1977); J. B. Industries, Inc. v. N.LR.B.,562 F.2d 54 (C.A. 7, 1977).12 It is clear from the testimony of Employee Relations Manager Schulz,who made the two trips to Camp Lonely during the Union's organizingcampaign to meet and talk with Husky employees, that the Company wasopposed to having a union to deal with in connection with its Alaskaoperations. Schulz indicated that he probably knew that Cramer was the onewho led the Union's organizing drive.13 Steward and Cramer both indicated that they thought Jeans had beenstraightforward in his dealings with them.hand and he knows a lot of plumbing and he knows a littleelectrical .."According to Post, there was a Husky "verbal ruling"which forbade "rides in Husky vehicles" by non-Huskyemployees without prior permission, or, for that matter,any use of such vehicles without permission either fromhim or Engledinger.is But I am persuaded that, under theconditions of employment that obtained at Camp Lonely,Cramer remained on duty and continued to work on thenight of December 6 while making the water haul withFlora Mata. Being one who would "pitch in and help" as"the nature of the work at Camp Lonely require[d],"16Cramer went on the late water haul because he believedthere was a real need for additional fresh water at thecamp.Cramer was not on a "lark" as Post claimed at one pointin his testimony. Post had, in effect, conceded earlier thatCramer was working on the night of December 6 whileasserting that he did not authorize or know it until "afterhe'd gone."Post's testimony on this crucial issue is not credible tome. I have no doubt but if Post really believed that Crameron the night of December 6 was on a lark "joyriding on thetundra with an empty water truck," 17 rather than on a latecompany water haul, I have no doubt that Post would haveordered Cramer's prompt return by radio or, if necessary,by sending someone after him,t8 when he first learned thatevening that Cramer had taken Flora Mata in the watertruck.I am thus persuaded that the reasons given by theCompany for Cramer's discharge were pretextual -and"trivial" as Cramer stated at the time. The real reason forCramer's discharge, I find, was his union activity.Upon the basis of the foregoing, and the entire record, Ihereby make the following:CONCLUSIONS OF LAWI. Husky Oil N.P.R. Operations, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondent discharged Arnold J. Cramer because ofhis union activity.3. By discriminatorily discharging Arnold J. Cramerand refusing to reinstate him, Respondent engaged in anunfair labor practice within the meaning of Section 8(aX I)and Section 8(aX3) of the Act.4. Respondent did not violate the Act in any mannernot specifically found herein." Post knew how virtually every Husky employee at Camp Lonely feltabout the Union but said he was not sure whether other company officialsknew or not.is As has been noted, Jeans also indicated authorization was required foruse of a vehicle. Mall said he "assumed" non-Husky employees were not toride on his forklift. Mall and Batt indicated that use of vehicles at CampLonely was restricted after "some Eskimos" became intoxicated andwrecked ajeep.is The source of the language quoted is Resp. brief.i7 The quoted words are from G.C. brief.Is The water truck traveled only at a speed of about 4 to 6 miles per hour.422 HUSKY OIL N.P.R. OPERATIONS INC.5. The aforesaid unfair labor practice affected com-merce within the meaning of Section 2(6) and (7) of theAct.REMEDYHaving found that Respondent has engaged in an unfairlabor practice in violation of Section 8(a)( I) and (3) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and that it take certain affirmative action,including reinstatement and backpay, designed to effectu-ate the policies of the Act. The backpay shall be computedon a quarterly basis in the manner set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestthereon as set forth in Florida Steel Corporation, 231 NLRB651 (1977).Upon the basis of the above findings of fact, conclusionsof law, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'9The Respondent, Husky Oil N.P.R. Operations Inc.,Camp Lonely, Alaska, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discharging employees and refusing to reinstate themfor engaging in any union or protected concerted activities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.19 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Arnold J. Cramer immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any earnings he lost, plus interest, as aresult of Respondent's discharge.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its facilities in Camp Lonely, Alaska, copies ofthe attached notice marked "Appendix." 20 Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places.including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.20 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the Urnited States Court of Appeals Enforcing an Order of theNational Labor Relations Board."423